DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 11/22/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2020 and 01/28/2021 have been considered by the examiner.

Status of the Claims
Claims 1-20 have been reviewed and are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant Application No. 16/692,711 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/692,708.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claimed “business entity” behavior versus the claimed “human” behavior of 16/692,708 is an obvious variant.  This is evidenced by Okamoto (US 2017/0124668 A1) which teaches a power transaction plan planning support system that uses human behavior information to make decisions about electrical power consumption (0049, 0059, 0060, 0111 – customer A’s power consumption suppression history infor).  It would have been obvious to substitute “business entity” behavior for “human” behavior as both types of behavior can be considered factors or variables that affect how power is consumed.  Therefore, claims 1-20 of the instant application are an obvious modification of Application No. 16/692,708 in view of Okamoto.  This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because although a transaction-enabling system is claimed in claims 1-8 and another transaction-enabling    

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claims 9-15 pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of forecasting a market price of an energy credit based on behavior data and then sell or purchase the energy credit based on the forecast.  The limitations that recite an abstract idea are indicated in bold below:
A transaction-enabling system, comprising: 
a forward market circuit structured to access a forward energy credit market;
a market forecasting circuit structured to automatically generate a forecast for a forward market price of an energy credit in the forward energy credit market; 
wherein the forecast is based in part on a business entity behavior collected from at least one business entity behavior data source; 
wherein the energy credit comprises a renewable energy credit associated with at least one renewable energy system; and
 perform at least one of selling the renewable energy credit or purchasing the renewable energy credit on the forward energy credit market in response to the forecasted forward market price of the energy credit.   

These limitations of forecasting a price and then selling or purchasing based on the forecast fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because forecasting, selling, and purchasing is considered a fundamental economic practice and also a commercial interaction.  The performance of the claim limitations using a generic computer system, i.e., transaction-enabling system comprising multiple circuits, does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The combined additional elements of using the circuits to access data, to forecast, and to purchase or sell energy credits in an energy market are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer and generally linking the abstract idea to a particular technological field.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the combined additional elements amount to mere instructions to apply the exception using generic computers and generally linking the abstract idea to a particular technological field.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: limiting the business entity behavior, further limiting the forecast criteria, and further limiting the type of renewable energy.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Claim 2 limits the market forecasting circuit to machine learning, artificial intelligence or a neural network.  Such recitation of this additional element at a high level of generality is not sufficient to integrate the abstract idea into a practical application nor is it sufficient to demonstrate an inventive concept due to the incidental recitation which amounts to mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f)).  
 The limitations of claim 1 and its dependents are essentially repeated in Applicant’s claims 9-15 and claim 16-20 and therefore the same analysis applies to these claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik US 2015/0170080 A1 (hereinafter “Kaushik”) in view of Okamoto US 2017/0124668 A1 (hereinafter “Okamoto”).

Regarding claim 1, Kaushik teaches a transaction-enabling system comprising:
a forward market circuit structured to access a forward energy credit market (0017, 0020); 
a market forecasting circuit structured to automatically generate a forecast for a forward market price of an energy credit in the forward energy credit market (0015, 0018, 0022, 0078, 0085);
(0015, 0018, 0022, 0078, 0085);
wherein the energy credit comprises a renewable energy credit associated with at least one renewable energy system (0015, 0018, 0022, 0059, 0078, 0085).  
Kaushik does mention transaction processing (0057) and forecasting utilizing forward markets (0018-0022), however, Kaushik fails to teach the specifics of a smart contract circuit structured to perform at least one of selling the renewable energy credit or purchasing the renewable energy credit on the forward energy credit market in response to the forecasted forward market price of the energy credit.  Okamoto teaches a power transaction planning support system in which electrical power is purchased from the electrical power transaction market based on a determination of expected conditions (0049, 0075-0077).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the energy credits and energy scheduling of Kaushik as well as the connection to markets and transaction processing hardware to include selling or purchasing energy credits based on the teachings of Okamoto in order to effectively manage the energy demands and prices (Okamoto 0032, 0049, 0054).   

Regarding claim 2, Kaushik in view of Okamoto teaches the elements of claim 1 (see above) from which claim 2 depends.  Kaushik fails to teach wherein the market forecasting circuit further comprises at least one of a machine learning component, an Okamoto teaches a power transaction planning support system in which predictive prices are determined using a neural network for nonlinear prediction methods (0135).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource distribution teachings based on price as taught by Kaushik to include non-linear predictive pricing using neural networks as taught by Okamoto because utilizing the predictive technique can result in the benefit of an opportunity to avoid paying high prices for resources (Okamoto 0049) which is goal of Kaushik (0078 – looking for lower usage costs; 0080, 0081).  

Regarding claim 3, Kaushik in view of Okamoto teaches the elements of claim 1 (see above) from which claim 3 depends and Kaushik further discloses wherein the business entity behavior includes information collected from automated agent behavioral data sources (0015, 0018, 0022, 0078, 0085).

Regarding claim 4, Kaushik in view of Okamoto teaches the elements of claim 1 (see above) from which claim 4 depends and Kaushik further discloses wherein the forecast is further based at least in part on at least one of: current state information with respect to pricing and availability of energy credits, anticipated state information with respect to pricing and availability of energy credits, or current and anticipated state information with respect to needs for energy credits (0015, 0018, 0022, 0078, 0085).

claim 5, Kaushik in view of Okamoto teaches the elements of claim 1 (see above) from which claim 5 depends and Kaushik further discloses wherein the business entity behavior includes behavior selected from a group consisting of: purchasing behavior, consumption behavior, production behavior, market activity, merger and acquisition behavior, transaction behavior, or location behavior (0015, 0018, 0022, 0078, 0085).

Regarding claim 6, Kaushik in view of Okamoto teaches the elements of claim 1 (see above) from which claim 6 depends and Kaushik further discloses wherein the at least one renewable energy system includes at least one system selected from a group consisting of: a wind farm, a solar source, a hydroelectric source, a biomass source, hydrogen fuel cells, or a geothermal source (0020, 0057-0059, Examiner notes Kaushik teaches wind and solar renewable sources).

Regarding claim 7, Kaushik in view of Okamoto teaches the elements of claim 1 (see above) from which claim 7 depends and Kaushik further discloses wherein the at least one renewable energy system comprises an energy storage capacity (0020, 0057-0059, see renewal resource availability).

Regarding claim 8, Kaushik in view of Okamoto teaches the elements of claim 1 (see above) from which claim 8 depends and Kaushik further discloses wherein the market forecasting circuit is further structured to adaptively improve the forecast for the (0015, 0018, 0021, 0022, 0078, 0085).

Claims 9-15, directed to a method, recite limitations substantially similar to those recited in claims 1 and 3-8, directed to a system corresponding to the method, and addressed above.  Since Kaushik in view of Okamoto teaches the elements of claims 1 and 3-8 as shown above, the same applied art teachings also apply to claims 9-15.

Claims 16-20, directed to a transaction-enabling system, recite limitations substantially similar to those recited in claims 1, 2 and 4-6, also directed to a transaction-enabling system.  Since Kaushik in view of Okamoto teaches the elements of claims 1, 2 and 4-6 and enabling system (Fig. 4), the same applied art teachings also apply to claims 16-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Borrett US 2012/0245752 Energy consumption management (0098 – reduce energy consumption; heuristic models include time dependent energy prices determined based on current and/or predicted market values of electrical energy – 0099; optimize assignment and control - 0099).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/
Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683